Citation Nr: 0803931	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  03-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a major depressive disorder, as 
secondary to service-connected migraine headaches, has been 
received.

2.  Entitlement to service connection for a major depressive 
disorder, claimed as secondary to service-connected migraine 
headaches.

3.  Entitlement to a rating in excess of 30 percent for 
migraine headaches.

4.  Entitlement to an increased (compensable) rating for 
residuals of cold injury to both feet.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1993 to March 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision in 
which the RO denied the veteran's petition to reopen her 
previously denied claim for service connection for a major 
depressive disorder on the basis that new and material 
evidence had not been received.  The RO also denied claims 
for increased ratings for migraine headaches and for 
residuals of cold injury to both feet.  The veteran filed a 
notice of disagreement (NOD) in July 2003, and the RO issued 
a statement of the case (SOC) in October 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2003.

In March 2005, The Board remanded the claims to the RO (via 
the Appeals Management Center (AMC) in Washington, DC) for 
additional development .  After completing the requested 
action, the AMC continued the denials of the claims, as 
reflected in a November 2005 supplemental SOC (SSOC), and 
returned these matters to the Board for further appellate 
consideration.

The Board's decision reopening the claim for service 
connection for a major depressive disorder, as secondary to 
service-connected migraine headaches, and denying the 
increased ratings claims is set forth below.  The claim for 
secondary service connection for a major depressive disorder, 
on the merits, is addressed in the remand following the 
order; this matter is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran when further action, on her part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In July 2001, the RO denied the veteran's claim for 
service connection for major depression, to include as 
secondary to service-connected migraine headaches.  Although 
the RO notified the appellant of the  denial and of her 
appellate rights in a letter dated later that month, she did 
not initiate an appeal.

3.  The evidence received since the July 2001 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.

4.  While the veteran experiences frequent headaches, they 
have not been shown to cause very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.

5.  The veteran's residuals of cold injury to both feet 
include alleged pain, numbness, and cold sensitivity, but her 
feet have otherwise been found to be normal on examination.


CONCLUSIONS OF LAW

1.  The July 2001 RO decision that declined to reopen the 
veteran's claim for service connection for a major depressive 
disorder, claimed as secondary to service-connected migraine 
headaches, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
major depressive disorder, claimed as secondary to service-
connected migraine headaches, are met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for a rating in excess of 30 percent for 
migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2007).

4.  Resolving all reasonable doubt in the veteran's favor, 
the  criteria for separate 10 percent but no higher ratings 
for residuals of cold injury to both feet are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.31, 4.104, 
Diagnostic Code 7122 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
major depressive disorder, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

As for the increased ratings claims, notice requirements 
under the VCAA essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2005 letter, the AMC provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for increased ratings 
for migraine headaches and residuals of cold injury to both 
feet, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that is relevant to the 
claims.  After issuance of this letter, and opportunity for 
the veteran to respond, the November 2005 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman notice requirements, the RO 
included the rating criteria for all higher ratings for the 
veteran's migraine headaches in the October 2003 SOC, and the 
AMC included the criteria for all higher ratings for the 
veteran's migraine headaches and cold injury residuals in the 
November 2005 SSOC.  Moreover, although neither the RO nor 
the AMC provided the veteran additional information as to the 
assignment of disability ratings or effective dates, the lack 
of such notice is not shown to prejudice the veteran.   As 
the Board's decision herein denies the claim for a rating in 
excess of 30 percent for migraine headaches, no disability 
rating or effective date is being, or is to be, assigned with 
regard to this claim; hence, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.  Moreover,  although the Board is granting 
separate 10 percent ratings for the residuals of cold injury 
to both feet, the RO will implement the assigned ratings for 
these disabilities, as well as assign the effective dates for 
these ratings..

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
(VAOPT) records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by her 
representative, on her behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claims  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability. but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In July 2001, the RO denied the veteran's claim for service 
connection for major depression.  In her November 2000 
service connection claim, the veteran had claimed that her 
depression was caused by his service-connected migraine 
headaches, and the RO denied the claim on both a direct and 
secondary basis 
(although the RO did not characterize the claim as including 
service connection on a secondary basis).  Although notified 
of the July 2001 denial in a letter later that month, the 
veteran did not initiate an appeal.  Hence, that decision is 
final as to the evidence then of record.  See 38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen her 
secondary service connection claim for a major depressive 
disorder in July 2002.  Regarding petitions to reopen filed 
on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2007) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the July 2001 rating decision, the RO denied the claim for 
service connection for major depression on a secondary basis 
because medical evidence did not show a link between the 
veteran's major depression and her service-connected migraine 
headaches.  The evidence then before the RO included VAOPT 
records and a June 2001 VA examination report.  The physician 
who performed the June 2001 VA examination specifically 
indicated that here was no evidence of any connection between 
the veteran's depression and her service-connected migraine 
headaches.  

Since the July 2001 decision, evidence added to the claims 
file includes a December 2002 VAOPT clinic note in which a 
physician, after examining the veteran, wrote in the 
assessment section, "Depression secondary to migraine 
headaches."  This evidence had not been considered by agency 
adjudicators in connection with the previously denied claim, 
and this evidence is not cumulative or redundant of evidence 
previously of record.  Thus, it constitutes "new" evidence.  
Moreover, since this evidence suggests a possible nexus 
between the veteran's major depressive disorder and her 
service-connected migraine headaches, it relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
major depressive disorder, claimed as secondary to service-
connected migraine headaches, are met.  See 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

B.  Increased Ratings Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

1.  Migraine Headaches

The veteran's migraine headaches are rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 10 
percent rating is warranted for headaches with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  Headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating. Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 30 
percent for migraine headaches is not warranted.

The VAOPT notes and VA examination reports reflect that the 
veteran has indicated that her headaches affect her with 
varying degrees of intensity and varying frequency.  A June 
2001 VAOPT note reflects that the headaches occurred once 
every five weeks, and that retiring to a quiet dark room 
helped the veteran recover from her headaches.  

During the August 2002 VA neurological examination, the 
veteran indicated that the headaches began at night, the pain 
spread all over her head, and lasted for two to three days 
during which she was nauseous, stayed in a dark room, and 
could not work.  The veteran stated that she had two to three 
such headaches every month.  The diagnosis was migraine 
headaches, fairly typical, with instant intense disability 
for 6 to 10 days per month.  

August 2003 and January 2004 VAOPT notes indicate that the 
veteran continued to have severe headaches, and that a goal 
was to decrease the frequency of these headaches.  A January 
2004 VAOPT note indicates that the veteran had migraine 
headaches three times monthly.  A February 2005 VAOPT note 
indicates that there was no improvement in the headaches.  

As for the veteran's employment, a September 2002 VAOPT note 
indicates that the veteran worked 16 hours per week in a 
college President's office and took 3-4 classes per semester.  
An August 2003 VAOPT note indicates that the veteran 
continued to work at the college on a part time basis.

Thus, the evidence reflects that the veteran's migraine 
headaches occur between one to three times per month, causing 
prostrating attacks lasting a total of between six and ten 
days, and that the veteran has continued to work part time.  
Therefore, the veteran's headaches, while severe and 
frequent, have not been shown to involve  very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Hence, she is not entitled 
to a 50 percent rating under DC 8100.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for migraine headaches must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).




2.  Cold Injury Residuals

The veteran's residuals of cold injury to both feet have been 
rated noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 
7122 (2007).  Under that diagnostic code, a 10 percent rating 
is warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
rating, there must be arthralgia or other pain, numbness, or 
cold sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis).  A 30 percent rating requires 
arthralgia or other pain, numbness, or cold sensitivity, plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  38 
C.F.R. § 4.104, Diagnostic Code 7122 (2007).

Two notes follow Diagnostic Code 7122. Note (1) instructs the 
rater to separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy under other 
diagnostic codes.  The rater is also instructed to separately 
evaluate other disabilities that have been diagnosed as the 
residual effects of cold injury, such as Raynaud's 
phenomenon, muscle atrophy, etc., unless they are used to 
support an evaluation under Diagnostic Code 7122.  Note (2) 
states that each affected part is to be evaluated separately 
and the ratings combined in accordance with 38 C.F.R. § 4.25 
and § 4.26.  Id.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in which the rating schedule 
does not provide for such a rating, and the requirements for 
a compensable rating are not met. 38 C.F.R. § 4.31 (2007).

Considering the pertinent evidence in light of the above, the 
Board finds that the veteran is entitled to separate 10 
percent but no higher ratings for residuals of cold injury to 
both feet.

During the August 2002 VA feet and cold injury examinations, 
the veteran indicated that she experienced pain, numbness, 
and cold sensitivity in both feet.  While the August 2002 VA 
feet examiner noted that the examination was completely 
normal, and the August 2007 X-rays were normal, affording the 
veteran the benefit of the doubt, the Board finds that she 
has credibly asserted symptoms associated with her feet.  
Pursuant to Note 2, each foot is to be rated separately; 
therefore, these symptoms warrant a separate, 10 percent 
rating for each foot.  

However, the veteran is notentitled to any higher rating.  
There was no evidence on the August 2002 VA examinations or 
elsewhere of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  

Under these circumstances, the Board finds that separate 10 
percent but no higher ratings for residuals of cold injury to 
both feet are warranted.  The Board has applied the benefit-
of-the doubt doctrine in reaching the decision to award a 
separate 10 percent rating for each foot, but finds that the 
preponderance of the evidence is against assignment of any 
higher rating.    See 38 U.S.C.A. § 5107(b)  38 C.F.R. § 
3.102  Gilbert,  1 Vet. App. at  53-56.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a major 
depressive disorder, claimed as secondary to service-
connected migraine headaches, has been received, the appeal 
is granted.

A rating in excess of 30 percent for migraine headaches is 
denied.

Separate 10 percent ratings for residuals of cold injury to 
both feet are granted, subject to the legal authority 
governing the payment of VA compensation..





REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim for secondary service connection for 
major depressive disorder, on the merits, is warranted.

As noted above, there are conflicting medical opinions with 
regard to whether the veteran's major depressive disorder is 
related to her service-connected migraine headaches.  The 
June 2001 VA examiner wrote that there was no evidence that 
there was a connection between the veteran's major depression 
and her migraine headaches and a VA physician wrote in a 
December 2002 VAOPT note that the veteran had depression 
secondary to her migraine headaches.  Neither physician 
explained the reasons for their conclusions nor reviewed the 
veteran's claims file prior to expressing such opinion.  
Under these circumstances, the Board finds that a new VA 
examination to obtain a medical opinion-based on full 
consideration of the appellant's documented history and 
assertions and supported by fully-stated rationale-is needed 
to resolve the matter remaining on appeal. .  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002 & Supp. 2007), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Hence, the RO should arrange for the veteran to undergo VA 
psychiatric examination, by a physician, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
will result in denial of the reopened claim.  See 38 C.F.R. § 
3.655(b) (2007).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility at which the 
examination is to take place.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for secondary service 
connection for a major depressive disorder .  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2006) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should request that the veteran 
furnish any evidence in her possession, and ensure that its 
letter to the veteran meets the requirements of 
Dingess/Hartman v. Nicholson, cited in the decision above, as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for major 
depressive disorder, as secondary to 
service-connected migraine headaches. 

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession and explain the type of 
evidence that is her ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman  
(cited to above), as regards disability 
rating and effective date, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that she 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
psychiatric examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.

The physician should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the veteran's major 
depressive disorder (a) was caused, or 
(b) is aggravated (worsened) by her 
service-connected migraine headaches.  If 
aggravation is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for service 
connection for major depressive disorder, 
as secondary to service-connected 
migraine headaches..  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should consider the claim, on the 
merits, in light of all pertinent 
evidence and legal authority.

7.  If the  benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and her representative an 
appropriate supplemental SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


